Title: From John Quincy Adams to Abigail Smith Adams, 25 March 1813
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 44.
St. Petersburg 25. March 1813.

My last letter to you, dated 27. February, acknowledged the receipt of your favour of 29. July the latest letter I have from America, and which you mention in it was to be forwarded by Mr. B. Beale junr.
I have now an opportunity to write by Mr. Plummer, a young man who has been here several years, as an Agent of Coll. Thorndike—He himself belongs to Salem, and as he intends returning as directly as he can to Boston, he has offered personally to deliver any letters which I may wish to send to you—I therefore charge him with this and with one for my father; which I hope will safely reach him.
We have learnt through the only channel now open for news to reach us from America, that is, the English Newspapers, that Mr Madison has been re-elected, and that Mr. Gerry is chosen Vice President—It may give you a sample of the degree of ignorance in which we live of American Affairs, to be informed that we did not know untill this Account of the votes came, who was the Candidate for Vice President to be run with Mr. Madison.—We had heard mention of Mr. Langdon and Mr. Gerry, and in the first instance had been told that Mr. Langdon was the person fixed upon—We had been assured that the federalists were to vote for Mr. De Witt Clinton as President, and Mr. Jared Ingersoll as Vice President, candidates so singularly coupled together, and the first of them so strange a name for a federal Candidate, that I assure you it was long before I believed it possible that it should be so; and for which even now I can account only upon the principle of Shakespear’s Trinculo, that “Misery acquaints a man with strange bed fellows.” We have heard no reason whatever assigned why General C. C. Pinckney, and Mr. King, federal Men, and the federal Candidates, at the two preceding Elections, men so respectable by their personal characters, by their Talents, by their public Services, have on this occasion been totally abandoned by their Party, for two Candidates, entirely new, certainly very respectable, and I doubt not very able Men; but one of whom has for five and twenty years, employed himself with something more profitable than politics, and whose  federalism has always been questionable—while the other has risen to power and importance by the very ardour and vehemence of his opposition to federalism.—It is said that opposition to the War with England is the connecting principle which has brought together parties hitherto so heterogeneous—But were General Pinckney and Mr. King less averse to the British War, than Mr. Clinton and Mr. Ingersoll? Or have the federalists voted for these Gentleman, upon the same basis as their Representatives once voted for Mr. Burr—not for the sake of choosing him—but for that of excluding Mr. Jefferson?
We have indeed had it repeated over to satiety here for the last twelve Months; both from the English periodical Journals, and from private advices through federal sources, that the War was so extremely unpopular in the United States, that it would occasion the loss of Mr. Madison’s re-election—But now the tables are so completely turned that we hear it said Mr. Madison made the War for the sole purpose of securing his election—Who shall decide when Doctors disagree with themselves? The English Journals tell us that in the debates of Congress, Mr. Randolph and Mr. Quincy, both charge this intention directly upon Mr. Madison—These are reproaches which for ought I know may gratify party feelings but which appear neither very politic nor very liberal—Mr. Randolph is represented to have pleaded very pathetically against the War, between the only two Nations upon Earth who worshipped the  only and true God, and who were jointly engaged in the endeavour to communicate their religion to the heathen of the East—Though I by no means think with Mr. Randolph that Britain & America are the only worshippers of the true God; and perceive nothing like the Christian Spirit of Charity in the assertion, I was very much gratified to find him using this principle of religion as a topic of Argument—For, in the first place I considered it as Evidence that Mr. Randolph himself is a believer in Christianity—penetrated with its truths—and accessible to its principles—Secondly, I was glad to see religious motives urged as topics of persuasion in that house; by one of its most eloquent speakers—It indicated a temper in the hearers as well as in the Orator, which ought to be cherished by them all, and which I would fondly hope may eventually contribute to shorten the War.—And thirdly, it led to the hope that this motive would have its influence upon the Enemy as well as upon ourselves—If those upon whom Peace and War in the two Nations depends would on both sides seriously consider, their duties as fellow Christians there would be nothing more necessary to produce Conciliation and Peace—But Man-stealing is not a Christian practice, and when a Government has brought itself to the condition of waging War expressly and avowedly for it, they may be very willing to preach the Gospel to the East, but there is very little prospect of their laying it to their own hearts.
The people among whom I reside are religious to a very high degree; and would be strangely shocked to hear themselves excluded from the class of worshippers of the true God—Their religion is indeed numbered with innumerable superstitions, and armies of Saints—and miraculous relics and images, and trivial formalities. It is but four days since I saw the two Empresses, and all the members of the Imperial family now in the City prostrate themselves before an old picture, called a miraculous image of the Virgin Mary, by way of gratitude for the taking of Berlin by the Russian Troops—I have seen them seven or eight times go through the same Ceremony within as many Months.—The occurrences of the last year in the history of this Country have been full of real prodigies—and they have been attributed by many of the People here to quite as many prodigies of the spurious kind—Notwithstanding which there are no more fervent worshippers of the true God than the Russians.—They are now in the midst of their Spring Lent, the longest and most rigorous of the four—At this Season all the Theatres are shut—Neither Balls nor Assemblies are allowed—In the highest Ranks of Society, those who keep open house all the rest of the year, will scarcely receive a single visitor—Concerts are the only Amusements which are indulged to the public.—The rule of fasting in the first and last weeks of this lent is so rigid, that they are allowed scarcely any thing but bread and oil, and dried mushrooms to subsist upon—And I was told a few days by a Russian, that the common People have believed Murder to be a crime for which atonement might be possible—But that there could be none for dining upon animal food in Lent.
The Season is becoming mild, and the ice of the River Neva is not more than three feet thick.—In one month from this time the River itself will be open—Oh! that I could take, not  the wings of the Morning, and fly to the uttermost parts of the East, but the wings of a fast sailing ship, and swim to the nearest parts of the West?—I foster the hope, of yet seeing you and my father, and my brother, and my boys, before the close of this present year—I have not yet received my recall, and know now how I shall get home if it comes—But all things are possible, and for what we so ardently desire, bare possibility is a foundation for hope—Of my family I have nothing new to say—I cannot even say that my wife, or Charles is well—They never I fear will be well during the Winter in this Climate—May the approach of Summer entirely restore them both!
I am ever affectionately and dutifully your’s.
